ORDER AND JUDGMENT*
HARRIS L. HARTZ, Circuit Judge.
The dispositive legal issue in this appeal has been resolved by this court’s opinion in United States v. Dawes, 652 F.3d 1236, 2011 WL 2450930 (10th Cir.2011). We REVERSE the judgment of the bankruptcy court and REMAND for further proceedings consistent with that opinion.

 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument. This order and judgment is not binding precedent except under the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.App. P. 32.1 and 10th Cir. R. 32.1.